Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 1-20 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 1-9 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" second transmitter device arranged on the top surface over the first transmitter device and comprising the number N of channels, wherein one or more pins of the second transmitter device are shorted with one or more pins of the first transmitter device with the same function " in combination with the remaining limitations of the claim 1. 
 Regarding claim 10-12 ,the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" second transmitter device arranged on the top surface over the first transmitter device and comprising the number N of channels, wherein one or more pins of the second transmitter device are shorted with one or more pins of the first transmitter device with the same function " in combination with the remaining limitations of the claim 10.
Regarding claim 13-20 ,the prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein: each channel of the 2N channels of the first and second Tx devices comprises a respective receiver, transmitter, transmit/receive (T/R) switch, and output pin, each output pin of the first Tx device is shorted with a corresponding output pin of the second Tx device, each particular T/R switch is configured to disconnect the particular receiver from the particular transmitter while the corresponding channel is selected" in combination with the remaining limitations of the claim 13.

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Malaga et al. (US 2016/0013923 A1) Nguyen et al. (US 2015/0036728 a1) and Yao et al. (US 2014/0264331 A1).
Malaga discloses a transceiver system integrated circuit device.
Nguyen discloses receiver and transmitter device.
Yao discloses interconnected shorted devices on a package substrate.

	None of the references, alone or in combination, teach all of the limitations for theclaims including:  " second transmitter device arranged on the top surface over the first transmitter device and comprising the number N of channels, wherein one or more pins of the second transmitter device are shorted with one or more pins of the first transmitter device with the same function " in combination with the remaining limitations of the claim 1.
None of the references, alone or in combination, teach all of the limitations for theclaims including:  " second transmitter device arranged on the top surface over the first transmitter device and comprising the number N of channels, wherein one or more pins of the second transmitter device are shorted with one or more pins of the first transmitter device with the same function " in combination with the remaining limitations of the claim 10.
None of the references, alone or in combination, teach all of the limitations for theclaims including:  " wherein: each channel of the 2N channels of the first and second Tx devices comprises a respective receiver, transmitter, transmit/receive (T/R) switch, and output pin, each output pin of the first Tx device is shorted with a corresponding output pin of the second Tx device, each particular T/R switch is configured to disconnect the particular receiver from the particular transmitter while the corresponding channel is selected" in combination with the remaining limitations of the claim 13.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PETE T LEE/Primary Examiner, Art Unit 2848